Case 18-42775-pwb   Doc 15    Filed 02/20/19 Entered 02/20/19 08:55:27   Desc Main
                             Document      Page 1 of 29
Case 18-42775-pwb   Doc 15    Filed 02/20/19 Entered 02/20/19 08:55:27   Desc Main
                             Document      Page 2 of 29
Case 18-42775-pwb   Doc 15    Filed 02/20/19 Entered 02/20/19 08:55:27   Desc Main
                             Document      Page 3 of 29
Case 18-42775-pwb   Doc 15    Filed 02/20/19 Entered 02/20/19 08:55:27   Desc Main
                             Document      Page 4 of 29
Case 18-42775-pwb   Doc 15    Filed 02/20/19 Entered 02/20/19 08:55:27   Desc Main
                             Document      Page 5 of 29
Case 18-42775-pwb   Doc 15    Filed 02/20/19 Entered 02/20/19 08:55:27   Desc Main
                             Document      Page 6 of 29
Case 18-42775-pwb   Doc 15    Filed 02/20/19 Entered 02/20/19 08:55:27   Desc Main
                             Document      Page 7 of 29
Case 18-42775-pwb   Doc 15    Filed 02/20/19 Entered 02/20/19 08:55:27   Desc Main
                             Document      Page 8 of 29
Case 18-42775-pwb   Doc 15    Filed 02/20/19 Entered 02/20/19 08:55:27   Desc Main
                             Document      Page 9 of 29
Case 18-42775-pwb   Doc 15    Filed 02/20/19 Entered 02/20/19 08:55:27   Desc Main
                             Document     Page 10 of 29
Case 18-42775-pwb   Doc 15    Filed 02/20/19 Entered 02/20/19 08:55:27   Desc Main
                             Document     Page 11 of 29
Case 18-42775-pwb   Doc 15    Filed 02/20/19 Entered 02/20/19 08:55:27   Desc Main
                             Document     Page 12 of 29
Case 18-42775-pwb   Doc 15    Filed 02/20/19 Entered 02/20/19 08:55:27   Desc Main
                             Document     Page 13 of 29
Case 18-42775-pwb   Doc 15    Filed 02/20/19 Entered 02/20/19 08:55:27   Desc Main
                             Document     Page 14 of 29
Case 18-42775-pwb   Doc 15    Filed 02/20/19 Entered 02/20/19 08:55:27   Desc Main
                             Document     Page 15 of 29
Case 18-42775-pwb   Doc 15    Filed 02/20/19 Entered 02/20/19 08:55:27   Desc Main
                             Document     Page 16 of 29
Case 18-42775-pwb   Doc 15    Filed 02/20/19 Entered 02/20/19 08:55:27   Desc Main
                             Document     Page 17 of 29
Case 18-42775-pwb   Doc 15    Filed 02/20/19 Entered 02/20/19 08:55:27   Desc Main
                             Document     Page 18 of 29
Case 18-42775-pwb   Doc 15    Filed 02/20/19 Entered 02/20/19 08:55:27   Desc Main
                             Document     Page 19 of 29
Case 18-42775-pwb   Doc 15    Filed 02/20/19 Entered 02/20/19 08:55:27   Desc Main
                             Document     Page 20 of 29
Case 18-42775-pwb   Doc 15    Filed 02/20/19 Entered 02/20/19 08:55:27   Desc Main
                             Document     Page 21 of 29
Case 18-42775-pwb   Doc 15    Filed 02/20/19 Entered 02/20/19 08:55:27   Desc Main
                             Document     Page 22 of 29
Case 18-42775-pwb   Doc 15    Filed 02/20/19 Entered 02/20/19 08:55:27   Desc Main
                             Document     Page 23 of 29
Case 18-42775-pwb   Doc 15    Filed 02/20/19 Entered 02/20/19 08:55:27   Desc Main
                             Document     Page 24 of 29
Case 18-42775-pwb   Doc 15    Filed 02/20/19 Entered 02/20/19 08:55:27   Desc Main
                             Document     Page 25 of 29
Case 18-42775-pwb   Doc 15    Filed 02/20/19 Entered 02/20/19 08:55:27   Desc Main
                             Document     Page 26 of 29
Case 18-42775-pwb       Doc 15    Filed 02/20/19 Entered 02/20/19 08:55:27            Desc Main
                                 Document     Page 27 of 29



                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

IN RE:                                       {              CHAPTER 13
                                             {
Krystal Lashawn Edwards                      {              CASE NO. 18-42775- PWB
                                             {
                                             {
         DEBTOR                              {



                                  CERTIFICATE OF SERVICE
        I hereby certify that I am more than 18 years of age and that I have this day served a
copy of the within amended schedules upon the following by depositing a copy of the same in
U.S. Mail with sufficient postage affixed thereon to ensure delivery:

                                  Krystal Lashawn Edwards
                                      232 Hiram Terrace
                                      Hiram, GA 30141

                                     Mary Ida Townson
                                     Chapter 13 Trustee
                                         Suite 2200
                                   191 Peachtree Street, NE
                                   Atlanta, GA 30303-1740


Dated: February 20, 2019
                                                            Araba Kwofie /s/
                                                            Attorney for the Debtor
                                                            GA Bar No. 901621
                                                            The Semrad Law Firm, LLC.
                                                            Suite 201
                                                            303 Perimeter Center North
                                                            Atlanta, GA 30346
                                                            (404) 889-8795
Label Matrix forCase    18-42775-pwb
                  local noticing       Doc 15SANTANDER
                                                  FiledCONSUMER
                                                         02/20/19
                                                                USA INC. Entered 02/20/19 08:55:27
                                                                                          All 3 Realty Desc Main
113E-4                                          Document
                                            P.O. BOX 961245       Page    28 of 29        159 Burke St
Case 18-42775-pwb                             FORT WORTH, TX 76161-0244                 Stockbridge, GA 30281-3430
Northern District of Georgia
Rome
Wed Feb 20 08:50:22 EST 2019
BK OF AMER                                  Bank of America                             (p)CAINE & WEINER COMPANY
PO BOX 1598                                 PO Box 982284                               12005 FORD ROAD 300
NORFOLK, VA 23501-1598                      El Paso, TX 79998-2284                      DALLAS TX 75234-7262



CEDAR FINANCIAL                             DEPT OF EDUCATION/NELN                      Department of Justice, Tax Division
5230 Las Virgenes Rd                        121 S 13TH ST                               75 Ted Turner Drive SW
Calabasas, CA 91302-3465                    LINCOLN, NE 68508-1904                      Civil Trial Section, Southern
                                                                                        Atlanta, GA 30303-3315


ENHANCED RECOVERY CO L                      Krystal Lashawn Edwards                     (p)GEORGIA DEPARTMENT OF REVENUE
8014 BAYBERRY RD                            232 Hiram Terrace                           COMPLIANCE DIVISION
JACKSONVILLE, FL 32256-7412                 Hiram, GA 30141-2175                        ARCS BANKRUPTCY
                                                                                        1800 CENTURY BLVD NE SUITE 9100
                                                                                        ATLANTA GA 30345-3202

Internal Revenue Service                    Internal Revenue Service - Atl              Araba Andoh Kwofie
PO Box 7346                                 401 West Peachtree St NW Room 1665          The Semrad Law Firm, LLC
Philadelphia, PA 19101-7346                 ATTN: Ella Johnson, M/S 334-D               Suite 201
                                            Atlanta, GA 30308                           303 Perimeter Center North
                                                                                        Atlanta, GA 30346-3425

Medical Payment Data                        Olivia R. Mooney                            NEW CITY FUNDING CORP
517 US HIGHWAY 31 N                         The Semrad Law Firm, LLC                    146 S LIBERTY DR STE B3
GREENWOOD, IN 46142-3932                    303 Perimeter Center North, 201             STONY POINT, NY 10980-2425
                                            Atlanta, GA 30346-3425


Navient                                     Office of Attorney General                  PORTFOLIO RECOV ASSOC
PO Box 8961                                 40 Capitol Sq Sw                            PO Box 41067
Madison, WI 53708-8961                      Atlanta, GA 30334-9057                      Norfolk, VA 23541-1067



PRA Receivables Management, LLC             (p)PORTFOLIO RECOVERY ASSOCIATES LLC        SOLOMON & SOLOMON P C
PO Box 41021                                PO BOX 41067                                PO BOX 15019
Norfolk, VA 23541-1021                      NORFOLK VA 23541-1067                       ALBANY, NY 12212-5019



SYNCHRONY BANK                              Santander Consumer USA                      Special Assistant U.S. Attorney
c/o Weinstein & Riley, PS                   ATT POC: Janiscia Jackson PO Box 961245     401 W. Peachtree Street, NW, STOP 1000-D
2001 Western Ave., Ste 400                  Fort Worth, TX 76161-0244                   Atlanta, GA 30308
Seattle, WA 98121-3132


Synchrony Bank                              Mary Ida Townson                            U.S. Department of Education c/o Nelnet
c/o PRA Receivables Management, LLC         Chapter 13 Trustee                          121 South 13th Street, Suite 201
PO Box 41021                                Suite 2200                                  Lincoln NE 68508-1911
Norfolk, VA 23541-1021                      191 Peachtree Street, NE
                                            Atlanta, GA 30303-1770
               Case 18-42775-pwb
United State’s Attorney Office               Doc 15
                                                  UnitedFiled
                                                         States 02/20/19
                                                                Attorney      Entered 02/20/19 08:55:27                 Desc Main
219 S Dearborn Street                             Northern District of Georgia 29 of 29
                                                      Document           Page
5th Floor                                            75 Ted Turner Drive SW, Suite 600
Chicago, IL 60604-2029                               Atlanta GA 30303-3309




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


CAINE WEINER                                         Georgia Department of Revenue                        Portfolio Recovery Associates, LLC
PO BOX 55848                                         1800 Century Boulevard                               POB 41067
SHERMAN OAKS, CA 91413                               c/o T Truong                                         Norfolk VA 23541
                                                     Atlanta, GA 30345


End of Label Matrix
Mailable recipients      31
Bypassed recipients       0
Total                    31
